EXHIBIT 10.67

 

EXECUTION COPY

DISTRIBUTION AGREEMENT

Dated as of March 8, 2016
by and among

Biologix FZCo

and

Amarin Pharmaceuticals Ireland Limited and

Amarin Pharma, Inc.

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

TABLE OF CONTENTS

Page

1.

Definitions1

 

2.

Distribution7

 

2.1Scope of Appointment for Distribution Services7

2.2Restrictive Covenants and Territory Exclusivity8

3.

Supply9

 

3.1Supply and Forecasts9

3.2Order Process.10

3.3Prices for Sample Packs, Business and Tender Business10

3.4Payment Terms11

3.5Invoicing; Collection of Invoices11

3.6Amarin’s Third Party Suppliers11

4.

Delivery, Inspection, Storage and Sale11

 

4.1Delivery of the Products11

4.2Quality Controls; Receipt of Product12

4.3Storage and Minimum Inventory Levels13

5.

Marketing and Promotion14

 

5.1Marketing and Promotion Services14

5.2Marketing and Sales Efforts14

5.3Developments in the Territory14

6.

Registration14

 

7.

Representations, Warranties, Covenants, Limitations of Liability and
Indemnification15

 

7.1Representations, Warranties and Additional Covenants of Biologix15

7.2Representations and Warranties of Amarin18

7.3Limitation of Liability18

7.4Indemnification and Insurance19

8.

Pharmacovigilance20

 

8.1Pharmacovigilance Generally20

8.2Global Safety Database21

8.3Medical Inquiries21

8.4Communications from Governmental Bodies22

9.

Recall, Withdrawal and Market Notification of Product23

 

9.1Notification23

9.2Decisions23

9.3Assistance from Biologix23

-i-



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

9.4[***].23

10.

Records, Stock Statements and Audits23

 

10.1Records23

10.2Stock Statements..23

10.3Audits24

11.

Payments24

 

11.1Upfront Payment24

11.2Deposit for Prepaid Purchases25

11.3Service Fee25

12.

Trademarks and Intellectual Property25

 

12.1Trademark License25

12.2Intellectual Property26

12.3Ownership and Registration of Local Marks26

12.4Use Restrictions26

12.5No Warranty26

12.6Goodwill26

12.7Review of Materials27

12.8Notification of Infringement27

12.9Notification of Challenge27

12.10Notification by Amarin27

12.11Cooperation of Biologix27

13.

Compliance, Audit and Certification27

 

13.1Change of Control27

13.2Compliance with Laws27

13.3Government Officials28

13.4Economic Sanctions28

13.5Export Controls29

13.6Compliance of Representatives29

13.7Compliance Program29

13.8Certification of Compliance30

14.

Term and Termination30

 

14.1Term30

14.2Termination30

14.3Survival31

15.

Rights after Termination and Expiration31

 

15.1Transfer of Marketing Authorization31

15.2Actions on Termination or Expiration32

15.3Inventory of Products33

15.4No Liability33

-ii-



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

15.5Existing Payment Obligations33

16.

Confidentiality33

 

16.3Use34

16.4Required Disclosure34

16.5Publications34

16.6Publicity34

16.7Required Filings35

17.

General Provisions36

 

17.1Taxes36

17.2Relationship of the Parties36

17.3Assignment36

17.4Performance and Exercise by Affiliates37

17.5Further Actions37

17.6Accounting Procedures37

17.7Force Majeure37

17.8Entire Agreement of the Parties; Amendments38

17.9Captions38

17.10Governing Law and Disputes38

17.11Notices and Deliveries38

17.12Language39

17.13Waiver39

17.14Severability39

17.15No Implied License40

17.16Interpretation40

17.17Counterparts40

 

 

 

-iii-



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

DISTRIBUTION AGREEMENT

This Distribution Agreement (this “Agreement”) is dated as of March 8, 2016 (the
“Effective Date”) by and among Biologix FZCo, a company incorporated under the
laws of United Arab Emirates (“UAE”), with the Head Office of Biologix at Dubai
Airport Free Zone, Warehouse C17 PO Box 54405, Al Tawar Dubai, UAE, and its
Affiliates (“Biologix”), on the one hand, and Amarin Pharmaceuticals Ireland
Limited, a company incorporated under the laws of Ireland (registered number
408912), with offices at 2 Pembroke House Upper Pembroke Street 28-32, Dublin 2,
Ireland (“Amarin Ireland”), and Amarin Pharma, Inc., a Delaware corporation,
with offices at 1430 Route 206 North, Suite 101, Bedminster, NJ 07921 (“Amarin
Pharma”, and collectively with Amarin Ireland, “Amarin”), on the other
hand.  Biologix and Amarin may be referred to herein as a “Party” or,
collectively, as “Parties”.

1.Definitions

.  Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

1.1

“Active Moiety” means the molecule or ion, excluding those appended portions of
the molecule that cause the drug to be an ester, salt (including a salt with
hydrogen or coordination bonds) or other non-covalent derivative (such as a
complex, chelate, or clathrate) of the molecule, responsible for the
physiological or pharmacological action of the drug substance.

1.2

“Adverse Event” means any adverse event associated with the use of a drug
product in humans, whether or not it is considered drug related, including the
following: an adverse event occurring during the use of a drug product in
professional practices, either by prescription or in an ongoing clinical study;
an adverse event occurring via a drug overdose, whether accidental or
intentional; an adverse event occurring from drug abuse; an adverse event
occurring from drug withdrawal; any significant failure of expected
pharmacological action (lack of efficacy).

1.3

“Affiliate” means a Person that controls, is controlled by or is under common
control with a Party, but only for so long as such control exists.  For the
purposes of this Section 1.3, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct the management and policies of such Person or entity, whether by the
ownership of more than fifty percent (50%) of the voting stock of such entity,
or by contract or otherwise.

1.4

“Applicable Incoterms” means the International Chamber of Commerce Incoterms
(2010) [***].

1.5

“Applicable Law(s)” means any (a) applicable law, statute, rule, regulation,
guideline, ordinance or other pronouncement of any Governmental Body having the
effect of law or (b) guidance of any Governmental Body in the Territory.

 

--------------------------------------------------------------------------------

1.6

“Applicable Service Fee Percentage” means the percentage set forth in Section
11.3.2, as same may be adjusted in accordance with Section 11.3.5.

1.7

“Business” means business resulting from the sale of Products to Customers by
Biologix and delivered by Biologix to Customers and based on the local market
needs of the Territory other than Tender Business.

1.8

“Certificate of Analysis” means a document identified as such and provided by
Amarin to Biologix that sets forth the analytical test results against the
specifications (in accordance with the Quality Agreement) for a specified lot of
Product shipped to Biologix.

1.9

“Change of Control” means, with respect to Biologix: (a) a transaction or series
of related transactions that results in the sale or other disposition of all or
substantially all of Biologix’s assets; or (b) a merger or consolidation in
which Biologix is not the surviving corporation or in which, if Biologix is the
surviving corporation, the shareholders of Biologix immediately prior to the
consummation of such merger or consolidation do not, immediately after
consummation of such merger or consolidation, possess, directly or indirectly
through one or more intermediaries, a majority of the voting power of all of the
surviving entity’s outstanding stock and other securities and the power to elect
a majority of the members of Biologix’s board of directors; or (c) a transaction
or series of related transactions (which may include a tender offer for
Biologix’s stock or the issuance, sale or exchange of stock of Biologix) if the
shareholders of Biologix immediately prior to the initial such transaction do
not, immediately after consummation of such transaction or any of such related
transactions, own, directly or indirectly through one or more intermediaries,
stock or other securities of the entity that possess a majority of the voting
power of all of Biologix’s outstanding stock and other securities and the power
to elect a majority of the members of Biologix’s board of directors.  For the
avoidance of doubt, the reorganization of a holding company owned by the
shareholders of record of Biologix immediately prior to such reorganization
shall not be considered as a Change of Control; provided, that immediately
following such reorganization, Biologix is wholly-owned by such holding company
and such shareholders possess at least a majority of the voting power of all of
the outstanding stock and other securities of, and the power to elect a majority
of the members of board of directors of, such holding company.

1.10

“Competing Product” means [***].

1.11

“Confidential Information” of a Party, means information relating to the
business, operations or products of a Party or any of its Affiliates, including
any technical information, know-how, trade secrets, or inventions that such
Party discloses to the other Party under this Agreement, or otherwise becomes
known to the other Party by virtue of this Agreement.

-2-

 

--------------------------------------------------------------------------------

1.12

“Customers” means any Person within the Territory who is solicited to place or
who places an order for Products with Biologix, and to whom Products are
delivered by Biologix.

1.13

“Dollars” and “$” means United States dollars.

1.14

“Field” means the (a) treatment of (i) very high triglycerides (VHTG) (e.g.,
levels of at least 500mg/dL), (ii) high triglycerides (HTG) (e.g., levels of
200mg/dL to 499mg/dL) and (b) risk reduction of cardiovascular disease
associated with elevated triglyceride levels (e.g., levels of at least 150
mg/dL) and (c) add on therapy or a combination to or with a statin or
fenofibrate.

1.15

“First Commercial Sale” means the first sale for use or consumption of any
Product in any Part of the Territory whether resulting from named patient sales
or after Product Registration has been obtained for commercial sale of such
Product in such Part of the Territory.

1.16

“Floor Price” means [***].

1.17

“GMP” means all applicable standards relating to manufacturing practices for
intermediates, active pharmaceutical ingredients or finished pharmaceutical
products, including (a) the principles detailed in the U.S. Current Good
Manufacturing Practices, 21 C.P.R. Parts 210 and 211, The Rules Governing
Medicinal Products in the European Community, Volume IV Good Manufacturing
Practice for Medicinal Products, and Q7 A Good Manufacturing Practice Guidance
For Active Pharmaceutical Ingredients (ICH Q7 A), and (b) the principles
promulgated by any applicable Governmental Body having jurisdiction over the
manufacture of the API and drug product, in the form of laws, rules or
regulations, in each case as in effect at the Effective Date and as amended,
promulgated or accepted by any applicable Governmental Body from time to time
during the Term.

1.18

“Governmental Body” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or entity and any court or other tribunal); (d)
multi-national or supranational organization or body; or (e) individual, entity,
or body exercising, or entitled to exercise, any executive, legislative,
judicial, administrative, regulatory, police, military or taxing authority or
power of any nature.

-3-

 

--------------------------------------------------------------------------------

1.19

“Marketing Authorization” means the approval from an applicable Governmental
Body to commence marketing of the Product in the Field in the Territory or any
Part of the Territory.

1.20

“Part of the Territory” means, individually, each country of the Territory.

1.21

“Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any Governmental Body or political subdivision thereof.

1.22

“Product(s)” means a pharmaceutical preparation in current (as of the Effective
Date) capsule dosage form incorporating icosapent ethyl as an active ingredient
to be administered to humans for therapeutic uses.  For clarity, the Product is
currently being commercialized by Amarin in the United States market under the
trademark VASCEPA® (formerly known as AMR-101).

1.23

“Product Complaint” means any written, verbal or electronic expression of
dissatisfaction regarding any Product sold by or on behalf of Biologix (or any
of its Sub-Distributors) in the Territory, including reports of actual or
suspected product tampering, contamination, mislabelling, misbranding or
inclusion of improper ingredients.

1.24

“Product Registration(s)” means all authorizations, licences, consents and
governmental approvals, including Marketing Authorizations, granted by
Governmental Bodies in the Territory necessary to permit the importation,
distribution, promotion, marketing and sale of Product in the Field in the
Territory, and any price and reimbursement approvals (“P&R Approvals”) required
for this purpose.

1.25

“Purchase Order” means a written formal purchase order sent by Biologix to
Amarin, delivered to Amarin electronically or by other means, detailing the
specific type and exact quantity of Product requested to be purchased, purchase
price and the requested delivery date.  All Purchase Orders must be delivered to
Amarin at least [***] in advance of the requested delivery date and conform to a
previously issued Forecast.

1.26

“Quality Agreement” means that certain quality agreement, defining certain terms
of quality control and quality assurance relating to Product supplied by Amarin
to Biologix, for distribution and commercial sale in the Field in the Territory,
during the Term, and negotiated and entered into by the Parties [***] of the
Effective Date; provided, that the Quality Agreement shall be consistent with
the terms and conditions of this Agreement, and, in the event of conflict
between the terms of this Agreement and the Quality Agreement, the terms of the
Quality Agreement shall govern.

1.27

“Representatives” means, with respect to a given Party, its employees,
consultants, contractors, advisors and agents.

-4-

 

--------------------------------------------------------------------------------

1.28

“Sample” means a unit of prescription drug that is not intended to be sold and
is intended to be distributed to a licensed practitioner to promote the sale of
the Product in the Field in the Territory in accordance with this Agreement and
all Applicable Laws.

1.29

“Sample Cost” means, [***].

1.30

“Sample Pack” means a Sample bottle or package containing [***] of Product.

1.31

“Selling Price” means the per capsule gross price for Product invoiced by
Biologix to Sub-Distributors and Customers in any Part of the Territory;
provided, that in no event shall the Selling Price be equal to or lower than the
Floor Price, unless approved in advance in writing by Amarin.

1.32

“Service Fee” means an amount equal to the Applicable Service Fee Percentage of
the Supply Price.

1.33

“Service Fee Payment” means an amount equal the Supply Price Payment times the
Applicable Service Fee Percentage.

1.34

“Supply Price” means [***].

1.35

“Supply Price Payment” means [***].

1.36

“Tender Business” means business resulting from a Governmental Body requesting a
quotation for Product from Biologix and, upon an award by such Governmental
Body, such Product is sold to such Governmental Body by and with the assistance
of Biologix.

1.37

“Territory” means Lebanon, Syria, Jordan, Saudi Arabia, Kuwait, Qatar, Bahrain,
Oman, United Arab Emirates, Yemen, Iran, Iraq, Morocco, Algeria, Tunisia, Libya
and Egypt.

1.38

“Third Party” means any Person other than Biologix, or Amarin or any of its
Affiliates.

1.39

“Trademark(s)” means any word, name, symbol, color, shape, designation or any
combination thereof, including any trademark, service mark, trade name, trade
dress, brand name, sub-brand name, product configuration rights, design rights
certification mark, collective mark, logo, tagline, slogan, design or business
symbol, that functions as an identifier of source, quality, or, origin, whether
or not registered, and all statutory and common law rights therein, and all
registrations and applications therefor, together with all goodwill associated
with, or symbolized by, any of the foregoing, including the marks on Exhibit A
hereto.

1.40

“Unit” means [***].

-5-

 

--------------------------------------------------------------------------------

1.41

“United States” or “U.S.” means the United States of America and its territories
and possessions, including the District of Columbia, the U.S. Virgin Islands and
the Commonwealth of Puerto Rico.

1.42

“VAT” means a value added tax or similar payment.

1.43

Additional Definitions.  The following terms have the meanings set forth in the
corresponding Sections of this Agreement:

Term

Section/Article

“Agreement”

Preamble

“Amarin”

Preamble

“Amarin Competitor”

13.1

“Amarin Ireland”

Preamble

“Amarin Pharma”

Preamble

“Amarin Promotional Materials”

2.1.6

“Binding Forecast Period”

3.1.2

“Biologix”

Preamble

“Biologix Promotional Materials”

2.1.6

“Compliance Audit”

10.3

“CTD”

6

“Delivery Time”

4.1.1

“Effective Date”

Preamble

“Estimated Service Fee Payment”

11.3.2

“Estimated Supply Payment”

3.3.6

“FCPA”

13.2.1

“Forecast”

3.1.1

“GAAP”

17.6

“Indemnitee”

7.4.3

“Intellectual Property”

12.2

“Latent Defects”

4.2.3

“LCIA Rules”

17.10

“Losses”

7.4.1

“Marketing and Promotion Services”

Exhibit B

“Marketing Plan”

Exhibit B

“Minimum Sales”

Exhibit B

“OECD Convention”

13.2.1

“OFAC”

13.4

“Party” or “Parties”

Preamble

“P&R Approvals”

1.24

“Prepaid Purchase Deposit”

11.2.1

“Product Warranty”

7.2.3

-6-

 

--------------------------------------------------------------------------------

“Provisional Unit Supply Price”

3.3.5

“Reconciliation Payment”

3.3.8

“Redacted Agreement”

16.7

“Regulatory Services”

6

“Service Fee Reconciliation Payment”

11.3.3

“Sub-Distributor”

2.2.2

“Term”

14.1.1

“Third Party Claim”

7.4.1

“UAE”

Preamble

“UK Bribery Act”

13.2.1

“Upfront Payment”

11.1.1

 

2.Distribution

.

2.1

Scope of Appointment for Distribution Services

.

2.1.1

Amarin Ireland hereby appoints Biologix as its exclusive distributor for the
distribution and sale of the Products in the Field in the Territory, subject to
the terms and conditions set forth herein.

2.1.2

Biologix shall register, promote, market, distribute and sell the Products in
the Field in the Territory as supplied by Amarin, under the packaging provided
to Biologix by Amarin and under the Trademarks.  Biologix shall not make any
changes or alterations whatsoever to the Products or packaging, without the
prior written consent of Amarin, except as otherwise mutually agreed to by the
Parties.

2.1.3

Biologix shall at its own expense handle and carry out the following tasks
related to the Products: (i) incoming inspection, (ii) storage, (iii) order
processing, (iv) order picking, (v) shipment to Customers and (vi) debt
collection and handling of returned Products.  Biologix shall at all times act
in accordance with Amarin’s instructions and perform activities under GMP, where
required or applicable.

2.1.4

Subject to Section 7.1.11(ii), Biologix shall commence its promotion and sale of
the Product in each Part of the Territory [***] of receiving the Marketing
Authorization for the Product in such country.

2.1.5

Unless otherwise provided for in this Agreement, all costs related to the
marketing, Product Registration, distributing and sale of the Product shall be
solely borne by Biologix.  Amarin may, in its sole and absolute discretion,
provide reasonable support to Biologix in furtherance thereof.

2.1.6

Biologix shall not start or perform, directly or indirectly, any clinical trials
or any studies with respect to the Product.  Biologix has no publication rights
whatsoever related to the

-7-

 

--------------------------------------------------------------------------------

Product.  For clarity, with respect to the Product, Biologix shall not, and does
not have any rights to, make any proposed academic, scientific or medical
publications relating to any (i) clinical trials, clinical data or other studies
or the results therefrom with respect to the Product, (ii) other data generated
under this Agreement relating to the Product or (iii) Confidential Information
of Amarin.  Notwithstanding anything herein to the contrary, Amarin shall
provide Biologix with copies of its publications and presentations related to
the Product that it uses for promotional purposes (the “Amarin Promotional
Materials”).  Biologix is permitted to use the Amarin Promotional Materials
as-is, without foreign (non-English) language translation.  In the event that
Biologix determines that it would be necessary or useful to translate or make
modifications to the Amarin Promotional Materials for use in the Territory,
Biologix may use such materials as the basis to prepare translated publications
and new presentations of same for use in the Territory (the “Biologix
Promotional Materials”); provided, that the Biologix Promotional Materials shall
comply with all Applicable Laws and regulatory requirements in the Territory,
and any language translation (from English) of the Biologix Promotional
Materials shall be performed by certified medical translators to ensure the
truth and accuracy of the facts and conclusions contained therein.  During the
Term, Biologix shall promptly provide Amarin with copies of all Biologix
Promotional Materials and copies of same shall be included in each annual
Marketing Plan.  During the Term, Biologix undertakes to archive copies of all
Biologix Promotional Materials which shall be subject to Amarin’s audit rights
under Section 10.3.

2.2

Restrictive Covenants and Territory Exclusivity

.

2.2.1

Biologix shall not subcontract any of its rights or obligations under this
Agreement to any Person, without the prior written consent of Amarin.  Biologix
will notify Amarin which of the Biologix Affiliates is acting as a distributor
in any Part of the Territory in the event that Biologix FZCo decides to
subcontract all or a portion of its rights or obligations hereunder to an
Affiliate, Biologix FZCo shall first notify Amarin in writing and provide the
identity of such Affiliate, the purpose of such subcontract and any other
information requested by Amarin in connection therewith.  Notwithstanding
anything herein to the contrary, Biologix FZCo shall (a) ensure that all such
Affiliates shall be bound by and comply with all applicable terms and conditions
of this Agreement, including Section 2.2 and (b) remain solely responsible and
liable for the performance by any Affiliate of any of the obligations delegated
to it by Biologix FZCo under to the terms of this Agreement.

2.2.2

Notwithstanding anything herein to the contrary, Biologix shall have the right
to appoint, subject to the prior written consent of Amarin (not to be
unreasonably withheld), [***] sub-distributor for each Part of the Territory
(“Sub-Distributor”); provided, that, Biologix shall (a) ensure that all such
Sub-Distributors shall be bound by and comply with all applicable terms and
conditions of this Agreement, including Sections 2.2, 7.1 and 10.3, and (b)
remain solely responsible and liable for the performance by any such
Sub-Distributor of any of the obligations delegated to it by Biologix under to
the terms of

-8-

 

--------------------------------------------------------------------------------

this Agreement.  Notwithstanding anything herein to the contrary,
Sub-Distributors shall only be permitted to distribute Product in the Territory
and shall have no right to promote, market, or use Product in the Territory,
including to any healthcare providers, pharmacies, physicians, physician’s
assistants, nurse practitioners or other medical professionals licensed to
prescribe, administer, or dispense drugs, and for clarity shall not perform any
Marketing and Promotion Services.  For clarity, Amarin shall provide Biologix
with reasonable advance written notice of a Compliance Audit of a
Sub-Distributor and Biologix shall, and shall cause such Sub-Distributor to,
cooperate with all reasonable requests of Amarin in connection therewith, in
accordance with this Section 2.2.2 and Section 10.3.

2.2.3

Biologix shall not, directly or indirectly [***].

2.2.4

[***].

[***].

2.2.5

Amarin may appoint any Affiliate to perform any of its obligations or exercise
any of its rights under this Agreement.

3.Supply

.

3.1

Supply and Forecasts

.

3.1.1

[***], Biologix shall provide to Amarin a written rolling twelve (12) month
forecast of Biologix’s monthly requirements of Product (the “Forecast”) which
shall represent a good faith estimate of the expected monthly purchase
quantities of Product with a breakdown by month and for each Part of the
Territory for Business.  Biologix shall provide to Amarin, [***] an update of
the Forecast.  Notwithstanding the fact that there will be no Forecasting
requirements for Tender Business, Biologix shall submit Purchase Orders in
connection therewith.

3.1.2

The volumes of Product shown for the [***] of each Forecast, unless otherwise
agreed to in advance in writing by Amarin, shall constitute a binding purchase
obligation for Biologix (the “Binding Forecast Period”).  [***].

3.1.3

Biologix shall order all quantities of Product sufficient to meet market and
Customer demand in the Territory.  Amarin shall use commercially reasonable
efforts to supply Product to Biologix in sufficient quantities to meet the
binding portion of the Forecast, as set forth in Section 3.1.2, for such Product
and in accordance with the estimated requirements for such Product provided by
Biologix in the Forecast, all subject to [***].

-9-

 

--------------------------------------------------------------------------------

3.1.4

All Product shall, at the time of delivery by Amarin to Biologix, have [***];
provided, that the delivery date in the Purchase Order is consistent with the
previously supplied Forecast.

3.1.5

In the event of Product in short supply, Amarin shall notify Biologix
thereof.  During any period of such shortage, Amarin shall allocate in a
reasonable manner Product as is available to Amarin with the right to adjust
accordingly the quantities to be delivered under any existing Purchase Orders.

3.1.6

Amarin shall notify Biologix if any Purchase Order submitted by Biologix cannot
be fulfilled on or before the applicable Delivery Time.

3.1.7

Each Purchase Order issued by Biologix shall (i) identify the portion of such
order which is related to Business, Tender Business, and Sample Packs (as
applicable) and (ii) identify any penalties which could be imposed on Biologix
as a result of a delay in the delivery of Product under such order.

3.1.8

Subject to Section 17.7, in no event shall Amarin be responsible for any loss of
any kind sustained or incurred by Biologix by reason of any failure or delay in
Amarin supplying Product to Biologix unless such Product was included in the
Binding Forecast Period and a related Purchase Order was accepted by Amarin
pursuant to Section 3.2. Amarin’s obligations hereunder are dependent on
Amarin’s ability to obtain the necessary raw materials and other elements of
supply.

3.2

Order Process.  No Purchase Order for Products is binding on Amarin until it is
acknowledged and accepted in writing by Amarin. [***]. Each Purchase Order for
Product shall be exclusively governed by this Agreement.  None of the preprinted
terms or conditions received from Biologix will amend or supplement this
Agreement even if accepted by Amarin.

3.3

Prices for Sample Packs, Business and Tender Business

.

3.3.1

Sample Packs shall be sold by Amarin to Biologix at the Sample Cost.

3.3.2

For Business, Products shall be sold by Amarin to Biologix at the Supply Price
established in the applicable Part of the Territory, as may be modified during
the Term.

3.3.3

[***].

3.3.4

[***].

3.3.5

[***].

3.3.6

[***].

-10-

 

--------------------------------------------------------------------------------

3.3.7

[***].

3.3.8

[***].

3.3.9

[***].

3.4

Payment Terms

.

3.4.1

Payment by Biologix shall be by bank transfer to bank account details indicated
in the invoice and due in accordance with the terms set forth in Section 3.3.

3.4.2

With respect to all monies whatsoever to be paid by one Party to the other Party
pursuant to this Agreement which are not paid on the due date, such amounts
shall carry interest from such due date until receipt of payment by the
applicable Party of all such monies at the then prevailing LIBOR interest rate
[***].

3.4.3

To the extent possible and, in accordance with Section 11.2.1, the Parties will
endeavor to off-set against one another all invoices sent from one Party to the
other Party under this Agreement.

3.5

Invoicing; Collection of Invoices

.

3.5.1

Biologix shall directly invoice the Sub-Distributors and Customers for Product
at the Selling Price.  Biologix shall at its risk and expense, collect all
monies, taxes and charges due in connection with such sales.  Biologix shall
assume any and all bad debt expenses, taxes and charges related to such
sales.  The payment to Biologix by Sub-Distributors or Customers of invoices for
Product in an amount below the Selling Price, whether due to standardized or
government mandated pricing or otherwise, in any Part of the Territory, is at
Biologix’s risk and expense.

3.6

Amarin’s Third Party Suppliers

.

3.6.1

Biologix acknowledges that Amarin uses Third Party manufacturers for the supply
of Product and that Amarin has supply agreements in place with such Third
Parties.  Amarin has certain obligations to such Third Party suppliers under
such agreements and Biologix agrees, upon request by Amarin, to provide all
information required under such agreements that is under Biologix’s control and
provide reasonable assistance to Amarin in otherwise complying with such
obligations.

4.Delivery, Inspection, Storage and Sale

.

4.1

Delivery of the Products

.

-11-

 

--------------------------------------------------------------------------------

4.1.1

Amarin shall dispatch Product for delivery in accordance with Applicable
Incoterms [***] from date of acceptance by Amarin of the applicable Purchase
Order (the “Delivery Time”).  Delivery of Product shall be in accordance with
Applicable Incoterms.

4.1.2

Notwithstanding the foregoing, Biologix shall promptly take all necessary steps
to unload Product (including maintenance and compliance with the proscribed
temperature control requirements for such Product) at their arrival in the
Territory, to clear all customs formalities and importation formalities and to
transport the Product to its warehousing where such Product shall be stored.  In
addition, Biologix shall pay all customs duties or other taxes which are payable
with respect to the importation and resale of the Product in the Territory.  For
clarity, during the Term, Biologix shall be the importer of record for Product
in the Territory.

4.1.3

Risk of loss in the Product will pass to Biologix in accordance with Applicable
Incoterms.  After such delivery, Biologix shall be responsible for the Product
and all related costs, including loading the Product, insurance of the Product,
all customs and excise duties or fees, all transport from Amarin’s facility and
from all ports, storage of the Product and delivery of the Product to
Customers.  Title to the Product shall transfer to Biologix in accordance with
Applicable Incoterms.  For the avoidance of doubt, Biologix will not have the
right of return of any Product unless Biologix timely complies with the
provisions of Section 4.2.

4.1.4

This Agreement and all shipments made hereunder shall at all times be subject to
the approval by Amarin of Biologix’s financial condition.  If the financial
condition of Biologix at any time results in its inability to pay its debts when
due, or if Biologix fails to make any payment when due, or if Biologix is the
affected Party under Section 14.2.2, in addition to any other rights Amarin may
have, including under Section 14.2, Amarin may defer or decline to make any
shipment or shipments hereunder or may condition any such shipment upon receipt
of satisfactory security or cash payments in advance.

4.2

Quality Controls; Receipt of Product

.

4.2.1

Prior to each shipment of Product, Amarin shall provide Biologix with a
Certificate of Analysis acceptable to and approved by Amarin, and, at Biologix’s
reasonable request, Amarin shall provide Biologix with reasonable access to any
applicable supporting data all in accordance with the Quality Agreement.  If any
quality control of the Product is required by Applicable Laws or Amarin in the
Territory upon importation of the Product (including maintenance and compliance
with the proscribed temperature control requirements for such Product as set
forth in Section 4.1.2), Biologix shall perform or cause to be performed such
quality controls, and Amarin shall provide all reasonably requested units of
samples for such controls on a free of charge basis.  In furtherance of the
foregoing, if United States release testing methods need to be transferred to
any applicable regulatory body in the Territory, then Biologix shall be solely
responsible for the costs thereof; provided, that Amarin shall use commercially
reasonable efforts to

-12-

 

--------------------------------------------------------------------------------

cause its vendors to effect such transfer to Biologix and Biologix shall be
solely responsible for the costs thereof.  All Product shall be transported and
stored by Biologix in accordance with the Quality Agreement and any
specifications provided in writing to Biologix by Amarin, from time to time,
during the Term.

4.2.2

Biologix shall provide Amarin with a written acknowledgment of receipt within
[***] of its receipt of Product at Biologix’s warehouses.  This written
acknowledgment shall confirm the quantity of Product delivered, the delivery
date and, if applicable, the quantity of Product with any apparent defects.  In
the event Biologix fails to provide such written acknowledgement within
aforesaid deadline, such Product shall be deemed to have been received in
accordance with this Agreement, in particular in terms of delivery date,
quantity and quality of Product.  Any claim regarding quantity of Products,
delivery date and apparent defects received after such deadline shall be time
barred and Biologix shall be deemed to have waived its rights.

4.2.3

In the event of any defects not discoverable upon inspection (“Latent Defects”),
Biologix shall have an obligation to notify Amarin [***] upon discovery thereof,
the failure of which shall result in such claim being time barred.  Any claim
for Latent Defects shall become time barred [***] after discovery of the Latent
defect.

4.2.4

When submitting a claim for defective Products, Biologix shall automatically,
immediately and at its expense provide supporting documentation to substantiate
such claim, including photographs, Third Party reports and any other evidence
that may be requested by Amarin.  In the event that Amarin has delivered a
defective Product for which Biologix has timely notified Amarin and which
Biologix has returned promptly to Amarin, Amarin shall, at Biologix’s option,
replace the returned Product or refund the Supply Price paid for such
Product.  This replacement or refund shall be Biologix’s sole remedy to the
exclusion of any other.  Any defective Product shall be forthwith returned to
Amarin at Amarin’s cost or destroyed according to Amarin’s
instructions.  Warranty claims shall not justify any delay in other payments due
by Biologix to Amarin under this Agreement.

4.3

Storage and Minimum Inventory Levels

.

4.3.1

Biologix shall maintain in the Territory adequate storage facilities (capable of
maintaining and complying with the proscribed temperature control requirements
for Product as set forth in Section 4.1.2), including competent personnel, to
properly store and handle the Product and to perform its other obligations under
this Agreement.

4.3.2

Biologix undertakes to properly store the Products in accordance with (a) the
requirements on their packaging, (b) any storage conditions set forth in the
Quality Agreement and (c) any specifications provided in writing to Biologix by
Amarin, from time to time, during the Term.  Biologix shall maintain adequate
written procedures for warehouse, transport and storage control.

-13-

 

--------------------------------------------------------------------------------

4.3.3

[***]. Biologix shall direct to Amarin requests for shipments of Product
sufficiently in advance for Biologix to meet such level of inventory.  Such
level of inventory may however be adjusted from time to time during the Term by
Amarin in consultation with Biologix.  Biologix shall ensure that all of its
Sub-Distributors comply with the terms of this Section 4.3.

4.3.4

Biologix shall observe the correct rotation of the inventory according to the
accounting principle FEFO (First Expired First Out).  Biologix shall bear the
financial risk of stock (expired Product) as Amarin shall not provide “free of
charge” replacement of expired Products.

5.Marketing and Promotion

.

5.1

Marketing and Promotion Services

.  Biologix shall perform Marketing and Promotion Services relating to the
Product in the Territory as set forth in Exhibit B hereto.

5.2

Marketing and Sales Efforts

.  Biologix shall establish and maintain an appropriate sales force and
marketing and medical staff in accordance with the agreed upon annual Marketing
Plan as set forth in Exhibit B hereto.

5.3

Developments in the Territory

.  Biologix shall use reasonable efforts to keep Amarin fully and promptly
informed of conditions and developments in the market in the Territory regarding
the Product (whether advantageous or disadvantageous thereto), Competing
Products and the activities of competitors in the Territory on the basis of
publicly available information or information legitimately gathered by its own
sales force or other staff.

6.Registration

.

A condition precedent to this Agreement and its validity is that Biologix
warrants that it shall obtain and shall maintain any and all Product
Registrations required to give full effect to the terms of this
Agreement.  Biologix shall procure that applications for all Marketing
Authorizations and all required consents shall be made on behalf of, and once
granted, held in the name of Amarin or its designee in each Part of the
Territory, unless Applicable Law requires any such Marketing Authorizations or
required consents to be maintained in the name of Biologix or its
Sub-Distributors.  In the event that Applicable Law requires any such Marketing
Authorizations or required consents to be maintained in the name of Biologix or
its Sub-Distributors, Biologix acknowledges and agrees that it shall apply for,
maintain and/or hold all such Marketing Authorizations and required consents on
behalf of and for the benefit of Amarin and all rights, title and ownership of
same shall and does remain the property of Amarin and shall at all times be
subject to Section 15.1. Upon written request from Amarin, Biologix shall
provide Amarin or its Affiliates with certified copies of all Product
Registrations and required consents, and notarized or certified translation of
same.  Amarin or its Affiliates may use such

-14-

 

--------------------------------------------------------------------------------

documents in order to fulfil their responsibilities in the context of export and
requirements under Applicable Law.  All costs related to, but not limited to,
obtaining, maintaining, registration, audit, transfer, handover, assignment (at
the end of the Term or otherwise, each as applicable) or any Product
Registration or required consents shall be borne by Biologix.  Amarin shall
provide Biologix with the regulatory dossier (in Common Technical Document
(“CTD”) or electronic CTD format, as required by Applicable Law) and reasonable
advice, assistance and documentation (legalized as necessary) in connection with
obtaining or maintaining the Marketing Authorizations and required consents in
accordance with the terms of this Agreement.  Without prejudice to this Section
6 or any other provision of this Agreement, Biologix: (i) undertakes to perform
the regulatory services for the registration and maintenance of the Product
Registrations in the Territory (“Regulatory Services”) in accordance with the
detailed terms and conditions of the Regulatory Services exhibit attached as
Exhibit C to this Agreement and (ii) shall at all times act in a way as to
ensure that Amarin is able to comply with its obligations under the Marketing
Authorizations and Applicable Law.  In the event of conflict between the terms
of Exhibit C and the rest of this Agreement, the terms of the rest of this
Agreement shall govern.

7.Representations, Warranties, Covenants, Limitations of Liability and
Indemnification

.

7.1

Representations, Warranties and Additional Covenants of Biologix

.

7.1.1

Biologix represents and warrants that: (i) all services delivered to Amarin
under this Agreement shall be performed in a timely and compliant manner in
accordance with all terms and conditions set forth in this Agreement and
Applicable Law and to the highest professional standards and (ii) it has the
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement has been duly and validly authorized and approved by proper
corporate action.

7.1.2

Biologix represents, warrants and covenants that it shall act in compliance with
Applicable Laws effective in the Territory concerning Product and deliver
Product as supplied by Amarin only to those Customers who are authorized to
purchase such Product under Applicable Laws.  Biologix further represents,
warrants and covenants that it shall deliver the Product in accordance with the
requirements under Applicable Law.

7.1.3

Biologix represents, warrants and covenants that: (i) assuming due
authorization, execution and delivery by Amarin, the execution, delivery and
performance of this Agreement and the transactions contemplated hereby are legal
and valid obligations binding on Biologix and enforceable against Biologix in
accordance with its terms, (ii) this Agreement does not contravene or constitute
a violation of (a) any Applicable Law in the Territory or of any Governmental
Body and, to its knowledge, Biologix is in compliance in all material respects
with all material Applicable Laws applicable to the

-15-

 

--------------------------------------------------------------------------------

subject matter of this Agreement, or (b) any judgment, contract or other
agreement to which Biologix is or will be a party or by which Biologix may be
bound, (iii) Biologix shall comply with all Applicable Laws related to import
and export control and (iv) the Product will not be resold, directly or
indirectly, to prohibited countries under Applicable Law.

7.1.4

Biologix represents and warrants that, as of the Effective Date, all information
provided to Amarin during the due diligence process, including Biologix’s
responses to Amarin’s requests for information in connection therewith, is true
and accurate in all material respects.

7.1.5

Biologix represents, warrants and covenants that, as of the Effective Date it
has, and throughout the Term (at the time of execution or thereafter), it shall
immediately notify Amarin in writing of the existence and content of any
mandatory provision of Applicable Law in the Territory, or any other Applicable
Laws, that conflict with any provision of this Agreement or which may negatively
affect Amarin’s rights under this Agreement.

7.1.6

Biologix represents, warrants and covenants that it shall not make any false or
misleading representation to a Third Party with respect to Amarin or the Product
and it will not make any representations, warranties or guarantees with respect
to specifications, features or capabilities of the Product that are not
consistent with the product specifications listed in the Marketing
Authorization.  Biologix shall not make any promises, representations or
warranties with reference to the Product except as expressly made in Amarin
Promotional Materials or otherwise authorized in writing by Amarin (in each
case, to the extent compliant with Applicable Law).

7.1.7

Biologix represents, warrants and covenants that it shall not: (i) promote the
Product for any unapproved-label indications, within the limits of its
registration or Applicable Law, or beyond the approved patient population in the
Field in the Territory, (ii) disparage, defame, discredit, or negatively comment
to third parties in any way about or concerning the Product or Amarin (including
Amarin’s activities, operations or other products); provided, that Biologix
shall promptly notify Amarin upon it becoming aware of any instance of same by a
Third Party, (iii) utilize deceptive, misleading or unethical business practices
or (iv) take any action or inaction that would reasonably be likely to prejudice
the value of Product.

7.1.8

Biologix represents and warrants that, except with respect to Product
Registrations, (i) all necessary consents, approvals and authorizations of, and
(ii) all notices to, and filings by Biologix with, all Governmental Bodies
required to be obtained or provided by Biologix as of the Effective Date in
connection with the execution, delivery and performance of this Agreement have
been obtained and provided, except for those approvals, if any, not required at
the Effective Date.  In connection therewith, Biologix represents that it and
its Sub-Distributors are duly registered as pharmaceutical products distributors
in each of their respective Parts of the Territory.

-16-

 

--------------------------------------------------------------------------------

7.1.9

Biologix represents, warrants and covenants that it has not used, prior to the
Effective Date, and shall not use, during the Term, in any capacity associated
with or related to this Agreement, the services of any Persons who have been, or
are in the process of being, (i) debarred under 21 U.S.C. § 335(a) or (b) or any
comparable Applicable Law in the Territory, or (ii) excluded from participation
in the Medicare program, any state Medicaid program or any other health care
program.  Furthermore, neither Biologix nor any of its officers, employees,
Sub-Distributors or consultants have been convicted of an offense under either
(x) a federal or state law that is cited in 21 U.S.C. § 335(a) as a ground for
debarment, denial of approval or suspension, or (y) any other comparable
Applicable Law as a ground for debarment, denial of approval or
suspension.  Biologix shall notify Amarin immediately upon learning of any
circumstance that would cause this certification under this Section 7.1.9 to
become false or inaccurate.

7.1.10

Biologix represents and warrants that, as of the Effective Date, neither
Biologix, nor, to the knowledge of Biologix, its Sub-Distributors, have received
written notice of any proceedings pending before or threatened by any
Governmental Body with respect to any facility where the Product will be
warehoused or stored.

7.1.11

Biologix represents, warrants and covenants that, during the Term, it (i) shall
use commercially reasonable efforts to procure and maintain valid Product
Registrations for the Product in the Territory, (ii) shall not market, promote,
sell or distribute Product in the Territory until it has obtained valid Product
Registrations required therefor unless local regulations allow for such supply
and (iii) shall comply with the terms of usage for the Amarin Promotional
Materials and Biologix Promotional Materials under Section 2.1.6.

7.1.12

Biologix represents, warrants and covenants that, during the Term, it shall
comply with the terms and conditions of the Quality Agreement and the written
pharmacovigilance agreement referenced in Section 8.1.

7.1.13

Biologix represents, warrants and covenants that: (i) as of the Effective Date,
Biologix is solvent and has the ability to pay and perform all of its
obligations as and when such obligations become due, including payment
obligations and other obligations under this Agreement, (ii) as of the Effective
Date, Biologix’s compensation programs for its sales Representatives do not, and
during the Term will not with respect to the Product, provide financial
incentives for the promotion, sales, and marketing in violation of any
Applicable Laws or any professional requirements, (iii) as of the Effective
Date, no claim or demand of any Governmental Body has been asserted to Biologix
arising out of Biologix’s regulatory or distribution activities with respect to
any other products that could reasonably be expected to impact Biologix’s
ability to perform any of its obligations under this Agreement, and no
investigations are pending or, to the knowledge of Biologix, threatened relating
to such activities and (iv) during the Term, Biologix’s medical, regulatory or
legal teams will review all training materials and programs prior to use by
Biologix to ensure that such training materials and programs are in accordance

-17-

 

--------------------------------------------------------------------------------

with the Marketing Plan and the Product Registrations and in compliance with
Applicable Laws.

7.1.14

Biologix represents, warrants and covenants that, during the Term, all Product
used by, or under authority of, Biologix shall be handled, stored and
distributed by Biologix, in accordance with, and shall conform to, Applicable
Law and the terms of this Agreement.

7.1.15

Failure to comply with any provision of this Section 7.1 shall constitute a
material breach of this Agreement for which Amarin may terminate this Agreement
effective immediately upon notice to Biologix pursuant to Section 14.2.1.

7.2

Representations and Warranties of Amarin

.

7.2.1

Amarin represents and warrants that, it has the corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
the execution, delivery and performance of this Agreement has been duly and
validly authorized and approved by proper corporate action.

7.2.2

Amarin represents, warrants and covenants that: (i) assuming due authorization,
execution and delivery by Biologix, the execution, delivery and performance of
this Agreement and the transactions contemplated hereby are legal and valid
obligations binding on Amarin and enforceable against Amarin in accordance with
its terms and (ii) this Agreement does not contravene or constitute a violation
of (a) any Applicable Law in the Territory or of any Governmental Body and, to
its knowledge, Amarin is in compliance in all material respects with all
material Applicable Laws applicable to the subject matter of this Agreement, or
(b) any judgment, contract or other agreement to which Amarin is or will be a
party or by which Amarin may be bound.

7.2.3

Amarin hereby represents and warrants that Product when delivered to Biologix
will comply with the product specifications listed in the Marketing
Authorization (the “Product Warranty”).  Amarin makes no other warranty, express
or implied, in relation to the Product.

7.3

Limitation of Liability

.

7.3.1

In no event shall a Party, its Affiliates or Representatives be liable, whether
under contract, tort, indemnity or otherwise, for any indirect, incidental,
special, consequential, exemplary, special, reliance or punitive damages,
including: (i) loss of profits, income, revenue or anticipated savings,
contracts or business relationships, (ii) loss of goodwill or (iii) loss of
capital, regardless of whether it was advised or notified of such damages in
advance..

-18-

 

--------------------------------------------------------------------------------

7.3.2

The foregoing limitation shall apply to the fullest extent permitted by
Applicable Laws in the applicable jurisdiction.  In the event the foregoing
limitation of liability shall be, for any reason, held unenforceable or
inapplicable in any jurisdiction, [***].

7.3.3

Such limitation in this Section 7.3 shall not apply to damages arising under
this Agreement from indemnification obligations or breach by either Party of
their confidentiality obligations or damages caused by gross negligence or
willful misconduct.  Further, such limitation in this Section 7.3 shall not
apply for breach of material contractual obligations or product liability.

7.4

Indemnification and Insurance

.

7.4.1

Amarin hereby agrees to save, indemnify, defend and hold Biologix and its
respective directors, officers, agents and employees harmless from and against
any and all losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) arising in
connection with any and all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims, demands, judgments, orders, decrees,
stipulations or injunctions by a Third Party (each a “Third Party Claim”) to the
extent resulting or otherwise arising from (i) any breach by Amarin or its
Affiliates, sublicensees or subcontractors of any of Amarin’s representations,
warranties, covenants or obligations pursuant to this Agreement, (ii) the
negligence or willful misconduct by Amarin or its Affiliates, sublicensees or
subcontractors or their respective officers, directors, employees, agents or
consultants in performing any obligations under this Agreement or (iii) any
matter related to the manufacturing of the Product (including, for clarity,
product liability Losses resulting therefrom) by Amarin or its Affiliates,
sublicensees or subcontractors or their respective officers, directors,
employees, agents or consultants.

7.4.2

Biologix hereby agrees to save, indemnify, defend and hold Amarin, its
Affiliates, and their respective directors, agents and employees harmless from
and against any and all Losses arising in connection with any and all Third
Party Claims resulting or otherwise to the extent arising from (i) any breach by
Biologix (or by any of its subcontractors, wholesalers or Sub-Distributors) of
any of Biologix’s representations, warranties, covenants or obligations pursuant
to this Agreement, (ii) the negligence or willful misconduct by Biologix (or by
any of its subcontractors, wholesalers or Sub-Distributors) or their respective
officers, directors, employees, agents or consultants in performing any
obligations under this Agreement, (iii) any matter related to the Territory
specific packaging and labelling of Product, or the importation, exportation,
distribution, promotion, marketing and sale of Product in the Field in the
Territory (including, for clarity, any product liability Losses resulting
therefrom) by Biologix (or by any of its subcontractors, wholesalers or
Sub-Distributors) or their respective officers, directors, employees, agents or
consultants, (iv) the failure by Biologix to initiate a Product recall,
withdrawal or market notification that is proposed by Amarin under Article 9 or
(v) any

-19-

 

--------------------------------------------------------------------------------

claim with respect to a Latent Defect not timely notified by Biologix in
accordance with Section 4.2.3.

7.4.3

The obligations to indemnify and defend set forth in Section 7.4.1 and 7.4.2
shall be contingent upon the Party seeking indemnification (the “Indemnitee”):
(a) notifying the indemnifying Party of a claim, demand or suit [***] (provided,
however, that Indemnitee’s failure or delay in providing such notice shall not
relieve the indemnifying Party of its indemnification obligation except to the
extent the indemnifying Party is prejudiced thereby), (b) allowing the
indemnifying Party and/or its insurers the right to assume direction and control
of the defense of any such Third Party Claim, (c) using its commercially
reasonable efforts to cooperate with the indemnifying Party and/or its insurers
in the defense of such Third Party Claim at the indemnifying Party’s expense,
and (d) agreeing not to settle or compromise any Third Party Claim without prior
written authorization of the indemnifying Party.  Indemnitee shall have the
right to participate in the defense of any such Third Party Claim referred to in
this Section 7.4.3 utilizing attorneys of its choice, at its own expense;
provided, however, that the indemnifying Party shall have full authority and
control to handle any such Third Party Claim.  The indemnifying Party shall have
the right to settle or compromise any action or otherwise seek to terminate any
pending or threatened action for which indemnity may be sought hereunder
(whether or not any indemnified Party is a party thereto) as long as such
settlement, compromise or termination includes an unconditional release of, and
does not include an admission of liability by, each indemnified Party from all
liability in respect of such Third Party Claim.

7.4.4

Each Party shall procure and maintain insurance that is available on
commercially reasonable terms, including general liability, clinical trial
insurance (as applicable), product liability insurance and other insurance as
necessary, adequate to cover its obligations hereunder and which is consistent
with normal business practices of prudent companies similarly situated at all
times during which Product is being commercially distributed or sold by a Party
pursuant to this Agreement, and such insurance coverage shall be, in no event
less than, in amounts per loss occurrence and in the aggregate as are customary
in the industry in the Territory.  It is understood that such insurance shall
not be construed to create a limit of either Party’s liability with respect to
its indemnification obligations under Section 7.4 or 17.1. Each Party shall
provide the other Party with written evidence of such insurance upon request of
the other Party and upon expiration of any one coverage.  Each Party shall
provide the other Party with written notice at least thirty (30) days prior to
the cancellation, nonrenewal or material change in such insurance which
materially adversely affects the rights of the other Party hereunder.

8.Pharmacovigilance

.

8.1

Pharmacovigilance Generally

.  Subject to the terms of this Section 8.1, each Party shall be responsible for
its respective pharmacovigilance obligations under Applicable Laws.  To the
extent permitted under Applicable Laws, Biologix shall be responsible for the

-20-

 

--------------------------------------------------------------------------------

collection, review, assessment, tracking and filing of information related to
Adverse Events and Product Complaints associated with the Product in the
Territory (whether or not Marketing Authorization has been obtained), in each
case in accordance with Applicable Laws, this Agreement and the
pharmacovigilance agreement (and Biologix shall ensure that, in the performance
of its obligations and services under this Agreement, it will record,
investigate, summarize, notify, report and review all Adverse Events and Product
Complaints in accordance with Applicable Laws, including, for clarity, laws
relating to Adverse Event and Product Complaint reporting in both the United
States and the Territory).  Amarin (or its designee) shall be responsible for
the collection, review, assessment, tracking and filing of information related
to Adverse Events and Product Complaints associated with the Product in the
countries outside the Territory.  The safety units from each of the Parties
shall meet and agree upon a written pharmacovigilance agreement for exchanging
Adverse Event, Product Complaint and other safety information relating to the
Product within [***] of the Effective Date; such agreement shall specify, among
other things, detailed processes (including timing of notice delivery) for how
Adverse Events and Product Complaints will be coordinated between the Parties,
including the periodic reporting requirements in connection therewith and other
standard terms and conditions customary in the pharmaceutical industry for
agreements of this nature and companies engaged in comparable activities.  Such
written pharmacovigilance agreement shall be reviewed annually by the Parties
and updated to comply with changes in Applicable Law (including laws of the
United States) and shall ensure that Adverse Events and Product Complaints
associated with the Product and other safety information is exchanged according
to a schedule that will permit each Party (and its designees or
Sub-Distributors, as applicable) to comply with Applicable Laws and regulatory
requirements in their respective markets.  Biologix shall not make any safety or
performance claims related to the Product which have not been made in Amarin
Promotional Materials or otherwise previously approved in writing by Amarin (in
each case, to the extent compliant with Applicable Law).  For the avoidance of
doubt, with respect to the each Party’s pharmacovigilance obligations, in the
event of any conflict between the terms of this Agreement and the terms of the
written pharmacovigilance agreement, the written pharmacovigilance agreement
shall control.

8.2

Global Safety Database

.  Amarin shall be responsible for maintaining the global safety database for
Product.  The written pharmacovigilance agreement prescribed by Section 8.1
shall ensure that Adverse Event and other safety information is exchanged
according to a schedule that will permit Amarin (and each of its designees) to
comply with Applicable Laws and regulatory requirements in their respective
markets.  Amarin shall provide Biologix with reasonable access to such global
safety database without any compensation to Amarin.

8.3

Medical Inquiries

.  Following the Effective Date, to the extent permitted by Applicable Laws,
Biologix shall be responsible for handling all medical questions or inquiries in
the Territory, including all Product Complaints, with regard to any Product sold
by or on

-21-

 

--------------------------------------------------------------------------------

behalf of Biologix (or any of its Affiliates or Sub-Distributors), in each case
in accordance with Applicable Laws, the Product Registrations and this
Agreement.  Amarin shall provide a copy of any standardized responses to medical
inquiries to Biologix for Biologix’s use with respect to the Product in the
Field in the Territory; provided, that Biologix shall provide Amarin with a copy
of any medical questions or inquires which fall outside of the scope of the
standardized responses provided to Biologix hereunder.  Amarin shall immediately
forward any and all medical questions or inquiries which it receives with
respect to any Product sold by or on behalf of Biologix (or any of its
Affiliates or Sub-Distributors) in the Territory to Biologix in accordance with
all Applicable Laws and Biologix shall immediately forward to Amarin any and all
medical questions or inquiries that it receives with respect to Product not sold
by or on behalf of Biologix (or any of its Affiliates or Sub-Distributors)
outside the Territory, in accordance with all Applicable Laws.  Notwithstanding
the foregoing, Amarin shall be responsible for handling all Product Complaints
other than those related to the importation, distribution, storage, promotion,
marketing and sale of the Product in the Field in the Territory, and Biologix
shall refer all such Product Complaints to Amarin within two (2) business days
following receipt of such Product Complaint.  Biologix shall be responsible for
handling all Product Complaints related to the importation, distribution,
storage, promotion, marketing and sale of the Product in the Field in the
Territory, and Amarin shall refer all such Product Complaints to Biologix.  The
Parties shall specify in the Quality Agreement and/or written pharmacovigilance
agreement detailed processes (including timing) for the periodic reconciliation
of Product Complaints between the Parties.

8.4

Communications from Governmental Bodies

.  Each Party shall promptly inform the other Party in writing of notification
of any action by, or notification or other information which it receives
(directly or indirectly) from, any Governmental Body whether inside the
Territory or outside the Territory which (i) is non-routine or significant, (ii)
raises any material concerns regarding the safety or efficacy of the Product,
(iii) indicates or suggests a potential material liability of either Party to
third parties in connection with the Product, (iv) is reasonably likely to lead
to a recall, withdrawal, market notification or other Governmental Body action
(affecting the sale or movement of Product) with respect to the Product whether
inside the Territory or outside the Territory or (v) relates to expedited and
periodic reports of Adverse Events with respect to the Product whether inside
the Territory or outside the Territory, or Product Complaints, and which may
have an adverse impact on Product Registration or the continued distribution,
promotion, marketing and sale of the Product whether inside the Territory or
outside the Territory.  Biologix shall be solely responsible for responding to
any such communications relating to the Product in the Field in the Territory
and the Parties shall reasonably cooperate with and assist each other in
complying with regulatory obligations, including by Amarin providing to Biologix
such information and documentation which is in Amarin’s possession as may be
necessary for Biologix to prepare a response to an inquiry from a Governmental
Body in the Territory with respect to the Product in the Field.  Each Party

-22-

 

--------------------------------------------------------------------------------

shall also promptly provide the other Party with a copy of all correspondence
received from a Governmental Body whether inside the Territory or outside the
Territory specifically regarding the matters referred to above.  Amarin (or its
designee) shall be solely responsible for any communications relating to the
Product outside the Territory or outside the Field.  Without limiting the
generality of the foregoing, nothing herein shall relieve Biologix from its
notification and reporting obligations under Section 13.7.

9.Recall, Withdrawal and Market Notification of Product

.

9.1

Notification

.  In the event either Party has reason to believe that one or more lots of
Products should be recalled or withdrawn from distribution (or market
notification issued), such Party shall immediately inform the other in writing.

9.2

Decisions

.  To the extent permitted by circumstances, the Parties will confer before
initiating any recall, withdrawal or issuing an advisory letter (or market
notification) regarding reliability of or defects in a Product, but the decision
whether to initiate a recall, withdrawal or an advisory letter (or market
notification) shall be at Amarin’s sole decision as the holder or beneficiary of
the Marketing Authorization, and, if so decided, such recall, withdrawal or
advisory letter (or market notification) shall be conducted by Amarin, with
Biologix providing such local assistance as is requested by Amarin.

9.3

Assistance from Biologix

.  Biologix shall comply with recommendations by Amarin and assist in recall,
withdrawal or market notification campaigns (whether voluntary or requested)
that Amarin decides to conduct.  Biologix shall at all times utilize a batch
tracing system which will enable the Parties to identify, on a prompt basis,
Customers within the Territory who have been supplied with Product of any
particular batch, and to recall or withdraw such Product from (or issue a market
notification to) such Customers as set forth in Article 9.

9.4

[***].

 

10.Records, Stock Statements and Audits

.

10.1

Records

.  Biologix shall at all times maintain complete, detailed and accurate
inventory, accounting, shipment and other records as may be required to document
its performance and compliance under this Agreement for at least [***] after the
expiration or termination of this Agreement.  In particular, Biologix shall
maintain adequate written procedures and records regarding the distribution and
shipment of the Product in such a form as to enable Amarin to trace immediately
the location of all Product at any time.

10.2

Stock Statements.  Biologix shall provide Amarin with a monthly stock statement
containing the following information, per individual Product: (i) total amount
held in stock on first day of month with expiration dates, (ii) total amount
held in stock on last day of month with expiration dates, (iii) total amount of
deliveries received in the month

-23-

 

--------------------------------------------------------------------------------

and (iv) total amount distributed and invoiced by Biologix during the month
detailed per named Customer.  This report shall be provided to Amarin on the
first working day of each month during the Term (as applicable, taking into
account the First Commercial Sale and Marketing Authorization dates and when
Biologix receives its first shipment of Product from Amarin).

10.3

Audits

.  Amarin shall have the right to conduct at least one (1) Compliance Audit
prior to the first shipment of Product to Biologix, the results of which
(including any remediation necessary to address any deviations or observations
from such audit) shall be reasonably acceptable to Amarin prior to such
shipment.  During the Term, for the purpose of auditing and monitoring the
performance of Biologix’s compliance with this Agreement, Amarin shall have the
right to inspect or have inspected by an independent auditor or other
Representative and have access to, [***] (or more frequently upon a showing of
good reason), upon reasonable notice, all premises and records of Biologix that
are relevant to the subject matter of this Agreement (“Compliance
Audit”).  Amarin shall have the right to make copies or extracts from the
records of Biologix.  In particular, Biologix shall allow authorized
Representatives of Amarin access to Biologix’s warehouse where the Products are
stored (including, where its commercial documents are stored relating to: (a)
Product Registrations, (b) compliance with this Agreement and marketing, sales
and other registration requirements in the Territory and (c) all other relevant
documents (including, training records) relating to general compliance with
Applicable Law and this Agreement) and to inspect all stock and inventory of
Products.  Amarin shall provide a report detailing the results of any Compliance
Audit to Biologix within [***] receipt thereof, and Biologix shall respond to
each audit observation detailed in such report within [***] after receipt
thereof, in reasonable detail and in form and substance reasonably acceptable to
Amarin.  Such rights of access, audit, inspection and making of copies for any
year shall terminate [***] after the close of each fiscal year in respect of
deliveries made or amounts paid or payable for such year.  To the extent that
any Compliance Audit by or on behalf of Amarin requires access and review of any
commercially or strategically sensitive information of Biologix or its
Affiliates relating to the business of Biologix or its Affiliates, such activity
shall be carried out by a Third Party professional advisor appointed by Amarin
and such professional advisor shall only report back to Amarin such information
as is directly relevant to informing Amarin on Biologix’s compliance with the
particular provisions of this Agreement being Compliance Audited (and shall
enter into a commercially reasonable confidentiality agreement consistent with
the foregoing).  The costs and fees of any such Compliance Audit [***].  The
audit rights described in this Section 10.3 are without limitation of other
audit rights described elsewhere in this Agreement.

11.Payments

.

11.1

Upfront Payment

.

-24-

 

--------------------------------------------------------------------------------

11.1.1

In consideration of being appointed the exclusive distributor of the Product in
the Field in the Territory, and in recognition of the historic product
development costs incurred by Amarin, on the Effective Date, Biologix shall pay
to Amarin a one-time upfront amount equal to [***] (the “Upfront Payment”) by
wire transfer of immediately available funds into an account designated in
writing by Amarin.  The Upfront Payment shall be non-refundable and
non-creditable against any other payments due hereunder.

11.2

Deposit for Prepaid Purchases

.

11.2.1

Biologix shall also make a one-time non-refundable deposit of [***] (the
“Prepaid Purchase Deposit”) by wire transfer of immediately available funds into
an account designated in writing by Amarin to be allocated to future purchases
of Product inventory from Amarin.  The Prepaid Purchase Deposit shall be paid in
two (2) equal instalments of [***], to be paid on the six (6) and twelve (12)
month anniversary dates of the Effective Date.  Future invoices for (i) Product
generated by Amarin pursuant to a corresponding Purchase Order and (ii) the
Service Fee generated by Biologix, shall be credited against the Prepaid
Purchase Deposit until the amount of such deposit is fully exhausted.

11.3

Service Fee

.

11.3.1

During the Term, from the Effective Date through the [***] following the first
commercial launch of the Product in the Territory, Amarin shall pay Biologix a
Service Fee in consideration of the services provided by Biologix under this
Agreement; provided, that no Service Fee shall be payable on Sample Packs sold
by Amarin to Biologix.

11.3.2

For all amounts of Product purchased by Biologix during any year of the Term,
Biologix shall invoice Amarin, in the month of shipment [***] (“Estimated
Service Fee Payment”), and Amarin shall pay (subject to Section 11.2.1) such
invoiced amount [***]  after receipt of the invoice.  Where possible the
Estimated Service Fee Payment will be set-off against payment of other invoices
by Biologix.

11.3.3

[***], Biologix shall prepare and send to Amarin a report stating, on a Part of
the Territory-by-Part of the Territory basis: (A) [***].

11.3.4

[***].

11.3.5

[***].

12.Trademarks and Intellectual Property

.

12.1

Trademark License

.  Amarin grants to Biologix a non-exclusive license to use the Trademarks in
connection with importation, distribution, promotion, marketing and sale of
Product in the Field in the Territory.  Biologix agrees to use its best efforts
to promote,

-25-

 

--------------------------------------------------------------------------------

market and actively sell the Product in the Territory only under the respective
Trademarks authorized by Amarin.  Biologix’s right to sublicense the license
granted hereunder shall be governed by Section 2.2.1 and 2.2.2.

12.2

Intellectual Property

.  Other than the license set forth in Section 2.1, Biologix shall have no
rights under this Agreement in the Trademarks, trade names, distinctive
packaging, designs, copyrights, patents, or other intellectual property rights
(the “Intellectual Property”) of Amarin or any Affiliates of Amarin.  Biologix
agrees to use the Intellectual Property only as may be approved by
Amarin.  Biologix undertakes, upon termination or expiration of this Agreement,
to discontinue all use of the Intellectual Property of Amarin.  Any Intellectual
Property conceived, discovered, invented, developed, created, made or reduced to
practice by Biologix related to Product shall be the sole and exclusive property
of Amarin.

12.3

Ownership and Registration of Local Marks

.  Biologix acknowledges the exclusive right, title and interest of Amarin or
any Affiliates of Amarin in and to the Trademarks and will not do or cause to be
done any act or thing contesting or, in any way, impairing or tending to impair
any part of said right, title or interest, either during the Term of this
Agreement or at any time after expiration or termination of this Agreement.  In
the event that the Parties determine that registration of a Trademark in the
local language in the Territory is necessary or useful for the sale and
distribution of the Product in the Territory, Amarin shall be responsible for
the filing and cost of such registration and Amarin shall own and hold such
Trademark in its name.  Upon written request of Amarin, Biologix shall assist in
the processing, filing and registration of such Trademark in the Territory.

12.4

Use Restrictions

.  In particular, Biologix shall not file, register or use any trademark, trade
name or symbol that is identical with or similar to the Trademarks in respect of
identical or similar goods or services or otherwise associate the Product with a
trademark other than the Trademarks set forth on Exhibit A without the prior
written consent of Amarin.  Furthermore, Biologix shall use the Trademarks with
the symbols ™ or ® as appropriate.

12.5

No Warranty

.  Biologix acknowledges that Amarin does not give any warranty, either express
or implied, as to the issuance and validity of the Trademarks.

12.6

Goodwill

.  Any goodwill arising from the use of the Trademarks by Biologix shall inure
to the benefit of Amarin and its Affiliates, as appropriate.  To this effect,
Biologix shall use a license notice in conjunction with the Trademarks on the
goods, their packaging or any advertising material such as “[Trademark] is a
registered trademark of [Proprietor Name]” or in some other form as Amarin or
its Affiliates may reasonably require from time to time.

-26-

 

--------------------------------------------------------------------------------

12.7

Review of Materials

.  Biologix shall, not less than [***] or upon request of Amarin or one of its
Affiliates, submit to the requesting party prior to the printing or
dissemination of any materials not provided by Amarin or one of its Affiliates,
such as brochures, advertisements and the like using the Trademarks, to allow
Amarin or its Affiliate to review and approve the manner in which the Trademarks
are used.  If Amarin does not respond to Biologix with comments or disapproval
within [***], such materials shall be deemed approved.

12.8

Notification of Infringement

.  Biologix shall promptly report to Amarin particulars of any use by any other
party of a trademark, trade name or mode of advertising which comes to
Biologix’s attention and which might qualify as an infringement of the
Trademarks or as unfair competition or in breach of any other Applicable Laws.

12.9

Notification of Challenge

.  In the event that it comes to the attention of Biologix that any party
alleges that the Trademarks are invalid or that they infringe any rights of such
party or that the Trademarks are open to any other form of attack, Biologix
shall promptly report the matter to Amarin in writing.

12.10

Notification by Amarin

.  In the event that it comes to the attention of Amarin that any party alleges
that the Trademarks are invalid or that they infringe any rights of such party
or that the Trademarks are open to any other form of attack, Amarin shall
promptly report the matter to Biologix in writing.

12.11

Cooperation of Biologix

.  In an event of any of the foregoing situations, Biologix shall not take any
action, either amicably or legal, and shall let Amarin or one of its Affiliates
or a nominee or designee of Amarin or such Affiliate take any action suitable in
its judgment; provided, however, that Biologix, at Amarin’s request, shall
cooperate and assist in any action so taken.  If Amarin chooses not to take
action and Biologix believes action is in the Parties’ best interest, the
Parties agree to confer in good faith and determine whether and under what
conditions Biologix may take action on Amarin’s behalf.

13.Compliance, Audit and Certification

.

13.1

Change of Control

.  Biologix shall inform Amarin in writing of any Change of Control of Biologix
by a Third Party that, directly or indirectly, markets, promotes, sells or
distributes a Competing Product (an “Amarin Competitor”), at least [***] before
such change is to become effective.

13.2

Compliance with Laws

.  Biologix acknowledges that it is aware of and will fully comply with the
following:

13.2.1

OECD Convention on combating bribery of foreign public officials in
international business transactions (the “OECD Convention”), the Foreign Corrupt
Practices Act of

-27-

 

--------------------------------------------------------------------------------

1977 of the United States of America (“FCPA”) and the UK Bribery Act 2010 (the
“UK Bribery Act”) and the Applicable Laws in the Territory.  Biologix warrants
that it will take no action in violation of the OECD Convention, the FCPA or the
UK Bribery Act, and (without prejudice to the generality of the foregoing) will
make no payment nor transfer anything of value, directly or indirectly, to any
official of the Territory, political candidate of the Territory, political party
of the Territory or official thereof, to influence any decision to obtain or
retain business or gain an advantage in the conduct of business.  Biologix
further warrants that it will not promise or give a financial or other
advantage, directly or indirectly, to induce a Person to perform a function
improperly in violation of the FCPA or the UK Bribery Act’s prohibition against
commercial bribery;

13.2.2

U.S. export laws and regulations, U.S. sanction laws and regulations (including
OFAC’s general licenses for medicines to be exported to Iran and Syria), U.S.
anti-corruption laws and regulations and U.S. anti-boycott laws and regulations
as applicable to exports to a country in the Territory;

13.2.3

U.S. re-export laws and regulations and U.S. sanction laws and regulations
(including OFAC’s general licenses for medicines for exports to Iran and Syria)
as applicable to exports to a country in the Territory;

13.2.4

Third country export and sanction laws and regulations as applicable to exports
to a country in the Territory; and

13.2.5

U.S. anti-corruption laws and regulations and U.S. anti-boycott laws and
regulations as may be applicable to subsidiary companies that are owned and/or
controlled by Amarin Pharma.

13.3

Government Officials

.  Biologix warrants that no governmental official of the Territory has any
direct or indirect interest in its company and that none of its directors or
officers are governmental officials of the Territory or related to governmental
officials of the Territory.

13.4

Economic Sanctions

.  Biologix represents, warrants, covenants and agrees that (i) it is not, and
will not, in connection with the marketing, promotion, export and sale of
Product, do business with or sell directly or indirectly to any Persons (a)
considered by the United States Office of Foreign Asset Control (“OFAC”) to be
“Blocked Persons” or “Specifically Designated Nationals” as included in
http://sdnsearch.ofac.treas.gov/) or (b) that are the subject of European Union
or United Nations economic sanctions from time to time; (ii) it is not, and will
not, (a) in connection with the re-export of the Product from a third country,
do business with or sell directly or indirectly to any Persons considered by
OFAC or by such third country to be “Blocked Persons” or “Specifically
Designated Nationals” or (b) be owned or controlled, directly or indirectly by
any Person that is the subject of U.S., European Union or United Nations
economic sanctions from time to time and (iii) it is aware of and, hereby
confirms its compliance with, all

-28-

 

--------------------------------------------------------------------------------

applicable economic sanctions programs, including, any applicable economic
sanctions imposed by the U.S., European Union, United Nations and/or any
relevant third country.

13.5

Export Controls

.  Biologix shall comply with all applicable export and re-export controls
imposed by the United States government, European Union and the government of
any third country from which any of the Product is manufactured or which would
by their terms be applicable to the export, re-export and import of Product
hereunder, to the extent such restrictions relate to the export, or re-export,
of Product or the transfer of any technical data of Amarin or any of its
Affiliates.  Biologix shall not, without the prior specific or general written
license approval of the United States Department of Commerce, OFAC or any other
applicable third country’s governmental agency, sell, export or re-export any
Product to any Customer that Biologix knows, or has reason to know, will use,
directly or indirectly, such Product in any chemical or biological warfare
application or any other end use that is prohibited or otherwise restricted by
the U.S. government or by the government of any third country from which the
Products are exported or re-exported.  Biologix shall cooperate with Amarin, and
shall submit all documentation requested by Amarin, to obtain the appropriate
licenses prior to the export or re-export of the Product or the transfer of any
such technical data.  If required by Amarin, Biologix shall also obtain an
end-use statement from the end-user of the Product.  Biologix further agrees
that it shall comply with all import and export restrictions of any country in
which Biologix is doing business, including verification by Biologix that no
end-user of the Product or recipient of technical data has been listed on any
country’s “denied parties” list.  In the event that Biologix breaches any
provision set forth in this Section 13.5, Amarin shall have no further
obligation to supply Biologix with Product under this Agreement, until such
breach is remedied, as determined by Amarin, in its sole and absolute
discretion.

13.6

Compliance of Representatives

.  Biologix warrants and covenants that, it shall remain solely responsible and
liable for the performance by its Representatives of any of the obligations
delegated to them by Biologix hereunder and it shall ensure that such
Representatives shall be bound by and comply with all applicable terms and
conditions of this Agreement, including this Article 13. Biologix shall, without
limitation: (i) exercise due diligence in selecting any Representatives, (ii)
provide or ensure they have received appropriate training, including training
with respect to Adverse Event and Product Complaint reporting, to ensure their
compliance with this Agreement, (iii) monitor and audit their activities at
reasonable intervals to ensure compliance with this Agreement and (iv) document
and make available upon request of Amarin, all records and other documentation,
correspondence or information available pertaining to measures adopted by
Biologix to meets its obligations under this Agreement.

13.7

Compliance Program

.  Biologix shall maintain an effective comprehensive corporate compliance
program that is compliant with Applicable Laws.  Such compliance program will
require Biologix to investigate any such report of wrongdoing and take
appropriate

-29-

 

--------------------------------------------------------------------------------

action reasonably calculated to avoid future violations.  Biologix shall
promptly provide to Amarin written copies in English of any reports of any
investigations initiated by Governmental Bodies in the Territory (including
immediate written notification of any such investigation and any final reports
issued in connection therewith) and cooperate with Amarin to enable it to meet
its compliance program obligations and its obligations to Governmental Bodies.

13.8

Certification of Compliance

.  Within [***] of each anniversary of the Effective Date (i.e., once per
calendar year on the anniversary of the Effective Date), Biologix shall submit
to Amarin a written certification by an appropriate corporate officer of
Biologix, in a form acceptable to Amarin, regarding Biologix’s (and its
Representatives, as applicable) compliance with the terms of this Article 13.

14.Term and Termination

.

14.1

Term

.

14.1.1

This Agreement shall become effective on the Effective Date and, unless earlier
terminated pursuant to this Article 14, shall remain in effect until (10) years
after the first commercial launch of Product in the Territory (the “Term”).

14.1.2

The acceptance of one or more Purchase Orders by Amarin after the Term of this
Agreement shall not constitute a renewal of this Agreement, but instead,
distinct individual one-time Purchase Orders.

14.2

Termination

.

14.2.1

This Agreement may be terminated (in whole or in part) by either Party
immediately upon written notice if the other Party fails to perform any of its
duties or responsibilities or breaches any of its material obligations hereunder
(including as set forth in Section 7.1.15), and such failure has not been
remedied by such Party in breach within sixty (60) days from receipt of written
notice of such breach.  For the avoidance of doubt, if either Party is entitled
to terminate this Agreement in accordance with the foregoing, such Party shall
have the right not to terminate this Agreement (and, in the case of Amarin, it
shall have the right to make this Agreement non-exclusive as to Biologix);
provided, however, that, in such event, such Party may exercise its available
rights and remedies in accordance with Section 17.10; provided, further, that
each Party shall remain subject to its payment obligations accrued under this
Agreement prior to the effective date of termination.

14.2.2

In the event that either Party files a petition of bankruptcy, enters into
insolvency or liquidation proceedings either voluntarily or involuntarily, or if
a receiver is appointed with respect to the assets of such Party, or any similar
action is filed by or against such Party under bankruptcy or insolvency laws, or
such Party executes a bill of sale, deed of

-30-

 

--------------------------------------------------------------------------------

trust of assignment for the benefit of creditors and such measure is not
dismissed within thirty (30) days, then the Party not so affected shall have the
right to terminate this Agreement; provided, that, if the affected Party
provides evidence reasonably satisfactory to the non-affected Party that any
such action under this Section 14.2.2 is without merit, then the non-affected
Party shall not have the right to terminate this Agreement.

14.2.3

Amarin may terminate this Agreement by written notice with immediate effect:

 

(i)

in the event Biologix breaches any of the restrictive covenants under Section
2.2.3 or fails to meet its minimum sales targets [***] pursuant to Section 3.3
of Exhibit B;

 

(ii)

in the event Biologix undergoes a Change of Control by an Amarin Competitor; or

 

(iii)

in the event Biologix’s conduct is deemed prejudicial to the interests of
Amarin.  Biologix acknowledges that any OECD Convention, FCPA, UK Bribery Act or
other legislation violation, or refusal to subject itself to a Compliance Audit
shall be considered highly prejudicial to the interests of Amarin.

14.2.4

Amarin may terminate this Agreement (on a Part of the Territory-by-Part of the
Territory basis) by written notice to Biologix with immediate effect in
accordance with Section 2.2.4 and 3.3.3.

14.2.5

Termination pursuant to this Section 14.2 shall be in addition to, and not in
place of, Amarin’s other rights and causes of action.

14.3

Survival

.  Termination of this Agreement shall not relieve either Party of any
obligation or liability accrued prior to the termination date.  The obligations
of the Parties under Articles 3, 5, 6, 7, 9, 10, 11, 12, 13, 15, 16 and 17 shall
survive termination of this Agreement.

15.Rights after Termination and Expiration

.

15.1

Transfer of Marketing Authorization

.  [***], Biologix shall immediately transfer, without compensation, to Amarin
or Amarin’s designees any Marketing Authorization documentation, licenses,
permits and any other official approvals required for the importation, sale and
distribution of Product in the Field in the Territory, including, the original
documents relating thereto to ensure such transfer is effective on such
expiration or termination date (or where such transfer is not Applicable Law,
surrender the same and use its best efforts to ensure that Amarin obtains or
Amarin’s designee obtains equivalent Product Registrations), if not already in
Amarin’s name.  Biologix shall promptly execute all documents reasonably
required by Amarin in connection with such transfer or surrender and comply with
Amarin’s instructions.

-31-

 

--------------------------------------------------------------------------------

15.2

Actions on Termination or Expiration

.  On termination or expiration of this Agreement for any reason whatsoever:

15.2.1

Biologix shall immediately cease to sell, distribute, market and promote the
Product in the Field in the Territory;

15.2.2

Biologix shall immediately cease to describe itself as a distributor of the
Product in the Field in the Territory and cause to be de-registered with any
Governmental Body their status as a licensed distributor in the Territory on a
Part of the Territory-by-Part of the Territory basis;

15.2.3

Biologix shall immediately return to Amarin, destroy or caused to be destroyed,
as requested by Amarin, all at Biologix’s own cost, any and all documents
(including, sales materials) and information which have been supplied by Amarin
or been produced by or on behalf of Biologix hereunder and are in the possession
of Biologix;

15.2.4

Biologix shall immediately cease to use any material, any stationery or any
other document bearing a Trademark, trade name or symbols of Amarin or of its
Affiliates;

15.2.5

Any amounts which Amarin is entitled to hereunder shall become immediately
payable by Biologix;

15.2.6

Biologix shall not be entitled to exercise any rights granted by Amarin in this
Agreement, except for the rights which, according to the provisions of this
Agreement, shall survive termination or expiration thereof;

15.2.7

All unshipped orders of Biologix, even though previously accepted by Amarin
shall automatically become null and void without any liability of either Party;
provided, that (i) subject to Biologix’s payment in advance to Amarin, Amarin
shall ship valid and binding Purchase Orders (subject to Section 3.3.4) accepted
and acknowledged in writing prior to notification of termination of this
Agreement or its expiration and (ii) with respect to any unused portion of the
Prepaid Purchase Deposit, Amarin shall decide, in its sole discretion, (a)
whether to ship valid and binding Purchase Orders accepted and acknowledged in
writing prior to notification of termination of this Agreement or its expiration
and/or (b) to return any unused portion of such Prepaid Purchase Deposit to
Biologix; and

15.2.8

Biologix shall provide all necessary assistance, at its own expense, to ensure a
smooth transition to Amarin or any Person designated by Amarin of the activities
contemplated by this Section 15.2; including, entering into good faith
discussions with Amarin to assess the implications of any termination or
expiration of this Agreement and assist with the development of an action plan
to facilitate such transition to a Third Party and, in this case, Biologix shall
take no steps to jeopardize or harm the prospects of Amarin in either

-32-

 

--------------------------------------------------------------------------------

establishing its direct sales and marketing presence, or new relationship with a
Third Party in the Territory.

15.3

Inventory of Products

.

15.3.1

[***]  from the date of termination or expiration of this Agreement, Biologix
shall submit to Amarin a complete list of Product in stock and shall upon
request grant Amarin’s Representatives access to all such Product.  [***] from
receipt of such list and the granting of such access, Amarin shall have the
right to repurchase all or part of such Product then owned by Biologix, [***].

15.3.2

If, in the reasonable opinion of Amarin, any of the Product owned by Biologix
has become unfit for sale, such Product shall be disposed of by Biologix at its
expense in accordance with instructions given by Amarin and there shall be no
refund due to Biologix from Amarin in connection therewith.

15.3.3

Biologix shall promptly pack and ship to such destination as Amarin may direct
the Product that Amarin has chosen to repurchase.  [***], Amarin shall repay to
Biologix the Supply Price of such Product plus reasonable freight and insurance
charges and applicable duties actually paid by Biologix.  The Parties will
cooperate in providing such assistance as either Party may require in order to
obtain drawbacks or refunds or reductions of duties or taxes levied on the
Product repurchased.  In the event Amarin does not repurchase any inventory or
purchases only part thereof, [***]

15.4

No Liability

.  Amarin shall not be liable to Biologix for any damages, indemnity or
compensation whatsoever for reasons of termination, non-renewal or expiration of
this Agreement, as provided herein, whether such damages, indemnity or
compensation might be claimed for frustrated business expectations, anticipated
sales, loss of investment, loss of present or prospective profits, loss of
goodwill, indemnity for customers or business expenditures, or any other reason
claimed to be caused from the termination or expiration of this Agreement.  As a
condition precedent of Amarin entering into this Agreement, Biologix expressly
waives any rights it may have, however they may arise, to claim such damages,
indemnity or compensation from Amarin upon the termination or expiration of this
Agreement.

15.5

Existing Payment Obligations

.  All indebtedness of each respective Party to the other shall become
immediately due and payable without further notice or demand, which is hereby
expressly waived.

16.Confidentiality

.

16.1

Confidentiality Obligations

.  Biologix agrees that, for the Term of this Agreement plus five (5) years
thereafter, Biologix shall, and shall ensure that its Representatives and
Sub-Distributors, hold in confidence all Confidential Information, unless such
information:

-33-

 

--------------------------------------------------------------------------------

16.1.1

is or becomes generally available to the public other than as a result of
disclosure by Biologix;

16.1.2

is already known by or in the possession of Biologix at the time of disclosure
by Amarin;

16.1.3

is independently developed by Biologix without use of or reference to the
Amarin’s Confidential Information; or

16.1.4

is obtained by Biologix from a Third Party that has not breached any obligations
of confidentiality.

16.2

Non-Disclosure

.  Biologix shall not disclose any of the Confidential Information, except to
its Representatives and Sub-Distributors who need to know the Confidential
Information for the purpose of performing Biologix’s obligations, or exercising
its rights, under this Agreement and who are bound by obligations of non-use and
non-disclosure substantially similar to those set forth herein.  Biologix shall
be responsible for any disclosure or use of the Confidential Information by its
Representatives and Sub-Distributors.  Biologix shall protect Confidential
Information using not less than the same care with which it treats its own
Confidential Information, but at all times shall use at least reasonable
care.  Biologix shall: (a) implement and maintain appropriate security measures
to prevent unauthorized access to, or disclosure of, Amarin’s Confidential
Information, (b) promptly notify Amarin of any unauthorized access or disclosure
of Amarin’s Confidential Information and (c) cooperate with Amarin in the
investigation and remediation of any such unauthorized access or disclosure.

16.3

Use

.  Notwithstanding Section 16.1, Biologix may use the Confidential Information
of Amarin for the purpose of performing its obligations, or exercising its
rights, under this Agreement.

16.4

Required Disclosure

.  Biologix may disclose the Confidential Information of Amarin to the extent
required by Applicable Law or court order; provided, however, that Biologix
promptly provides to Amarin prior written notice of such disclosure and provides
reasonable assistance in obtaining an order or other remedy protecting such
Confidential Information from public disclosure.

16.5

Publications

.  Biologix shall not make any announcement of the existence or subject matter
of this Agreement or use the name, Trademarks or logos of Amarin or its
Affiliates without Amarin’s prior written consent.

16.6

Publicity

.  If, at any time during the Term, Amarin (in its sole discretion) desires to
issue a press release in connection with this Agreement, it shall notify
Biologix in writing and provide Biologix with a written copy thereof for its
reasonable review and comment.  Amarin shall consider in good faith all
reasonable comments received from Biologix with respect to such press release;
provided, that Amarin shall have the right in its sole

-34-

 

--------------------------------------------------------------------------------

discretion to determine the contents of and make any such press
release.  Subject to the foregoing sentence, neither Party nor its respective
Affiliates shall (without the prior written consent of the other Party, not be
unreasonably withheld) make any press release or other public announcement of or
otherwise disclose the provisions of this Agreement to any Third Party, except
for: (i) disclosure to those of its directors, officers, employees, accountants,
attorneys, underwriters, lenders and other financing sources, potential
strategic partners, advisors, agents and Sub-Distributors, whose duties
reasonably require them to have access to this Agreement; provided, that such
directors, officers, employees, accountants, attorneys, underwriters, lenders
and other financing sources, advisors, agents or Sub-Distributors, are required
to maintain the confidentiality of this Agreement; (ii) disclosures which on the
advice of the disclosing Party’s counsel, are required by the rules and
regulations of The NASDAQ Stock Market or any securities exchanges, in which
case the disclosing Party shall provide the non-disclosing Party with at least
sixty (60) hours’ notice, but in any event no later than the time the disclosure
required by such NASDAQ Stock Market or any securities exchange is made; (iii)
disclosures as may be required by Applicable Laws, in which case the disclosing
Party shall provide the non-disclosing Party with prompt advance notice of such
disclosure and cooperate with the non-disclosing Party to seek a protective
order or other appropriate remedy, including a request for confidential
treatment in the case of a filing with the United States Securities and Exchange
Commission; (iv) the report on Form 8-K, which may be filed by Amarin or an
Affiliate of Amarin setting forth the press release referred to in the first
sentence above, and/or this Agreement in redacted form (i.e., Redacted
Agreement) as provided in Section 16.7 and/or a summary thereof; (v) disclosures
that are consistent with or complementary to those described in clause (iv) but
which do not contain any Confidential Information of the other Party; and (vi)
other disclosures for which consent has previously been given.  A Party may
publicly disclose without regard to the preceding requirements of this Section
16.6 any information that was previously publicly disclosed pursuant to this
Section 16.6, so long as the context of such disclosure is substantially similar
to the context in which the initial disclosure was made.

16.7

Required Filings

.  Notwithstanding Section 16.6, Amarin may publicly disclose, without violation
of this Agreement, such terms of this Agreement as are, on the advice of
Amarin’s counsel, required by the rules and regulations of the United States
Securities and Exchange Commission or The NASDAQ Stock Market, Inc. (“Redacted
Agreement”); provided, that Amarin shall advise Biologix of such intended
disclosures and provide Biologix with reasonable opportunity to request that
Amarin seek confidential treatment of such disclosures to be filed with the
United States Securities and Exchange Commission.  Subject to the immediately
preceding sentence, Amarin shall consult with Biologix, and Biologix shall have
the right to review and comment with respect to the Redacted Agreement or
Biologix’s Confidential Information as part of the confidential treatment
request to the United States Securities and Exchange Commission.  Excluding any
public disclosures of the terms of this Agreement that are authorized by the
preceding sentences or Section 16.6, if Amarin desires to make a public

-35-

 

--------------------------------------------------------------------------------

announcement concerning the material terms of this Agreement, or Biologix’s
Confidential Information, then Amarin shall give reasonable prior advance notice
of the proposed text of such announcement to Biologix for its prior review and
approval (except as otherwise provided herein), such approval not to be
unreasonably withheld, conditioned or delayed; provided, that Biologix shall
provide its comments, if any, within [***] in the event Amarin is required to
make such disclosure pursuant to Applicable Laws or stock exchange rules) after
receiving the public announcement for review (and failure for Biologix to
provide comments within such time period shall be deemed to constitute
Biologix’s consent to such public announcement).  In relation to Biologix’s
review of such an announcement, Biologix may make specific, reasonable comments
on such proposed public disclosure within the prescribed time for
commentary.  Amarin shall not be required to seek the permission of Biologix to
disclose any information already disclosed or otherwise in the public domain,
provided such information remains accurate.

17.General Provisions

.

17.1

Taxes

.  Biologix shall, with respect to any Applicable Laws in effect on the date of
this Agreement be solely responsible for, shall bear and shall pay any and all
government taxes and other charges imposed upon, arising out of or related to
Biologix property, operations, sales or performance under this Agreement, which
are levied and assessed by any Governmental Body.  Such taxes and other charges
shall include, by way of illustration and not limitation, income taxes, gross
receipt taxes, social security taxes, social insurance charges, value added
taxes, property taxes, excise taxes and stamp duties.  Biologix shall also be
solely responsible for, shall bear and shall pay any and all taxes and other
charges of any Governmental Body assessed against or with respect to Biologix’s
Representatives or other agents by reason of wages, salaries or benefits earned
and paid by said personnel or Biologix’s or their benefits, or by reason of
their presence or the performance of services within the Territory.  Without
limitation to its indemnification obligations under Sections 7.3 and 7.4,
Biologix shall indemnify and save Amarin and its Affiliates harmless from and
against the results of Biologix’s failure to pay or withhold any such taxes and
charges set forth in this Section 17.1.

17.2

Relationship of the Parties

.  Nothing in this Agreement is intended or shall be deemed, for financial, tax,
legal or other purposes, to constitute a partnership, agency, joint venture or
employer-employee relationship between the Parties.

17.3

Assignment

.

17.3.1

Except as expressly provided herein, neither this Agreement nor any interest
hereunder shall be assignable, nor any other obligation delegable, by Biologix
without the prior written consent of Amarin.

-36-

 

--------------------------------------------------------------------------------

17.3.2

Amarin may assign this Agreement, in whole or in part, without the consent of
Biologix to (i) any Affiliate or (ii) any Third Party to whom Amarin sells all
or substantially all of the assets related to this Agreement; provided, that, as
a condition to such assignment, the acquirer of such assets shall agree to be
bound by the terms and conditions of this Agreement.  Amarin shall give written
notice to Biologix promptly following any such assignment; and provide Biologix
with any necessary documents as required by the Governmental Bodies so as to
maintain the Marketing Authorizations (and where applicable other Product
Registrations) in the Territory.

17.3.3

No assignment under this Section 17.3 shall relieve the assigning Party of any
of its responsibilities or obligations hereunder and, as a condition of such
assignment, the assignee shall agree in writing to be bound by all obligations
of the assigning Party hereunder.  This Agreement shall be binding upon the
successors and permitted assigns of the Parties.

17.3.4

Any assignment not in accordance with this Section 17.3 shall be void.

17.4

Performance and Exercise by Affiliates

.  Amarin shall have the right to have any of its obligations hereunder
performed, or its rights hereunder exercised, by, any of its Affiliates and the
performance of such obligations by any such Affiliate shall be deemed to be
performance by Amarin; provided, however, that Amarin shall be responsible for
ensuring the performance of its obligations under this Agreement and that any
failure of any Affiliate performing obligations of Amarin hereunder shall be
deemed to be a failure by Amarin to perform such obligations.  For clarity, the
foregoing means that Amarin may designate an Affiliate to perform its
obligations hereunder or to be the recipient of Biologix’s performance
obligations hereunder.

17.5

Further Actions

.  Each Party agrees to execute, acknowledge and deliver such further
instruments and to do all such other acts as may be necessary or appropriate in
order to carry out the purposes and intent of this Agreement.

17.6

Accounting Procedures

.  Each Party shall calculate all amounts, and perform other accounting
procedures required, under this Agreement and applicable to it in accordance
with United States generally accepted accounting principles (“GAAP”).

17.7

Force Majeure

.  Neither Party shall be liable to the other Party or be deemed to have
breached or defaulted under this Agreement for failure or delay in the
performance of any of its obligations under this Agreement for the time and to
the extent such failure or delay is caused by or results from acts of God,
earthquake, riot, civil commotion, terrorism, war, strikes or other labor
disputes, fire, flood, failure or delay of transportation, omissions or delays
in acting by a Governmental Body, acts of a Governmental Body or judicial orders
or decrees or restrictions or any other reason which is beyond the control of
the respective Party.  The Party affected by force majeure shall provide the
other Party with full particulars thereof as soon as it becomes aware of the
same (including its best

-37-

 

--------------------------------------------------------------------------------

estimate of the likely extent and duration of the interference with its
activities), and will use commercially reasonable efforts to overcome the
difficulties created thereby and to resume performance of its obligations
hereunder as soon as practicable.

17.8

Entire Agreement of the Parties; Amendments

.  This Agreement and the Exhibits hereto constitute and contain the entire
understanding and agreement of the Parties respecting the subject matter hereof
and cancel and supersede any and all prior negotiations, correspondence,
understandings and agreements between the Parties, whether oral or written,
regarding such subject matter.  No waiver, modification or amendment of any
provision of this Agreement shall be valid or effective unless made in a writing
referencing this Agreement and signed by a duly authorized officer of each
Party.

17.9

Captions

.  The captions to this Agreement are for convenience only, and are to be of no
force or effect in construing or interpreting any of the provisions of this
Agreement.

17.10

Governing Law and Disputes

.  This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.  The United Nations Convention
of Contracts for the International Sales of Goods shall not apply to this
Agreement.  In the event of any dispute arising out of or in connection with
this Agreement or regarding its validity, the dispute shall be escalated to the
most senior management level (CEO or managing director) of each Party.  If the
dispute has not been settled on the most senior management level within fifteen
(15) days following the escalation by one Party or within such other period as
the Parties may agree in writing, the dispute shall be referred to final and
binding arbitration in London, England, pursuant to the Arbitration Rules of the
London Court of International Arbitration (LCIA) (the “LCIA Rules”).  The
language of the arbitration proceedings shall be English.  Such arbitration
shall be conducted by an arbitrator appointed in accordance with LCIA
Rules.  Any provision of the LCIA Rules relating to the nationality of an
arbitrator shall to that extent not apply.  The seat or legal place of
arbitration shall be deemed to be England, and accordingly the substantive laws
of England shall be applicable for purposes of the arbitration.  The procedural
law for any reference to arbitration shall be English law.  Any right of appeal
or reference on points of law to the courts is hereby waived, to the extent that
such waiver can be validly made.  The arbitral tribunal shall have the power to
order on a provisional basis any relief which it would have power to grant in a
final award.

17.11

Notices and Deliveries

.  Any notice, request, approval or consent required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been
sufficiently given if delivered in person, transmitted by facsimile (receipt
verified) or by express courier service (signature required) to the Party to
which it is directed at its address or facsimile number shown below or such
other address or facsimile number as such Party shall have last given by notice
to the other Party.



-38-

 

--------------------------------------------------------------------------------

If to Amarin Pharma:
Name:  Amarin Pharma, Inc.
Street:  1430 Route 206, Suite 101
City/State: Bedminster, NJ 07921
Country:  U.S.A.
Attn:  Chief Executive Officer
Facsimile:  1-908-719-3012

With a copy to:
Name:  Amarin Pharma, Inc.
Street:  1430 Route 206, Suite 101
City/State:  Bedminster, NJ 07921
Country:  U.S.A.
Attn:  General Counsel
Facsimile:  1-908-719-3012

 

If to Amarin Ireland:
Name: Amarin Pharmaceuticals Ireland Limited

Street:  88 Harcourt Street, Dublin 2, Co
City/State:  Dublin
Country:  Ireland
Attn:  Chief Executive Officer
Facsimile:  Not valid notice

With a copy to:
Name:  Amarin Pharma, Inc.
Street:  1430 Route 206, Suite 101
City/State:  Bedminster, NJ 07921
Country:  U.S.A.
Attn:  Chief Executive Officer and General
Counsel, respectively
Facsimile:  1-908-719-3012

 

If to Biologix:
Name: Nabil KHoury
Street: Road WB 21, Warehouse C17 PO Box
54405, Al Tawar Dubai
City: Dubai Airport Free Zone Area
Country: United Arab Emirates
Attn: Nabil KHoury
Facsimile: +971 4 2997172

With a copy to:
Name:  Nicole Bardawil
Street:  Sea Road - Algorithm Bldg.
City:  Zouk
Country:  Lebanon
Attn:  Selim Ghorayeb
Facsimile:  +961 9 222141

 

17.12

Language

.  The official language of this Agreement and between the Parties for all
correspondence shall be the English language

17.13

Waiver

.  A waiver by either Party of any of the terms and conditions of this Agreement
in any instance shall not be deemed or construed to be a waiver of such term or
condition for the future, or of any other term or condition hereof.  All rights,
remedies, undertakings, obligations and agreements contained in this Agreement
shall be cumulative and none of them shall be in limitation of any other remedy,
right, undertaking, obligation or agreement of either Party.

17.14

Severability

.  When possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under Applicable Laws, but if any provision
of this Agreement is held to be prohibited by or invalid under Applicable Laws,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.  The Parties
shall make a good faith effort to replace the invalid or unenforceable provision
with a valid one which in its economic effect is most consistent with the
invalid or unenforceable provision.

-39-

 

--------------------------------------------------------------------------------

17.15

No Implied License

.  No right or license is granted to Biologix hereunder by implication,
estoppel, or otherwise to any know-how, patent or other intellectual property
right owned or controlled by Amarin or its Affiliates.

17.16

Interpretation

.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” All references herein to Sections,
Articles and Exhibits shall be deemed references to Sections of, Articles of,
and Exhibits to, this Agreement unless the context shall otherwise require.

17.17

Counterparts

.  This Agreement may be executed in counterparts, each of which will be deemed
an original, and all of which together will be deemed to be one and the same
instrument.  A facsimile or a portable document format (PDF) copy of this
Agreement, including the signature pages, will be deemed an original.

[SIGNATURE PAGE FOLLOWS]

 

 

-40-

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

IN WITNESS WHEREOF, duly authorized representatives of the panics have executed
this Agreement as of the Effective Date.

Biologix FZCo

Amarin Pharmaceuticals Ireland Limited

By:  

By:  /s/  Patrick O’Sullivan

[***]

Name:  Patrick O’Sullivan

 

Title:  Director

 

Amarin Pharma, Inc.

By:  /s/  John F. Thero

Name:  John F. Thero

Title:  President & CEO

 

 

 

--------------------------------------------------------------------------------

Exhibit A

 

[***]

 

A-1

 

--------------------------------------------------------------------------------

Exhibit B

 

MARKETING AND PROMOTION SERVICES

Biologix undertakes to perform the following marketing and promotion services
for the import, [***]

 

 

B-1

 

--------------------------------------------------------------------------------

Exhibit C

 

REGULATORY SERVICES

Biologix, undertakes to perform the following Regulatory Services for the
Products in the Field in the [***]

 

 

C-1

 

--------------------------------------------------------------------------------

Exhibit D

 

[***]

D-1

 